ON CONCESSION OF ERROR
PER CURIAM.
The appellant appeals an administrative Final Order of the Department of Children and Families, Office of Appeal Hearings, upholding his Medicaid health plan’s denial of prior authorization for dental care.
The appellee, the Florida Agency for Health Care Administration, concedes in its brief that “[a] due process violation occurred because the Hearing Officer was provided and relied upon an inapplicable policy and [the appellant] was not given an opportunity to examine or rebut the legal authority provided to the Hearing Officer.” The appellee also concedes that “the case should be remanded to reopen the fair hearing to give the parties an opportunity to present evidence and argument in rebuttal and for the Hearing Officer to make a determination based on the applicable policy.” We agree. Accordingly, we reverse *1151the order under review and remand for another hearing.
REVERSED and REMANDED.
SAWAYA, PALMER and TORPY, JJ., concur.